Title: To Alexander Hamilton from Robert Morris, 17 May 1796
From: Morris, Robert
To: Hamilton, Alexander



Alex Hamilton Esqre. N York
Phila May 17. 1796
Dear sir
When you received the Bond & Mortgage Deed transmitted herewith which are dated the 16 Instant you will perceive that there has been all the sincerity in my Professions which you could expect. I have from you experienced that degree of Confidence which consisted with my Character and I have been gratified thereby but the extreme solicitude that has lately appeared on your part leads me to suppose that Mr Churchs letters or the Common Reports have impaired that Confidence. You probably dread the Effects of the Judgements you have heard of but you need not, I have provided for them and so I shall continue to do whenever it becomes indispensible. I would never Suffer a Judgement to come against me, if I was alone in the business, but as I am now situated I cannot prevent it untill such time as solid relief shall arise from the abundant Property which I possess. I will seek the means of clearing away the Mortgage to Colo Smith and I am sure the Principals in that Business would never have treated me as the Attorneys have done. Were I to act agreeably to my feelings a very different letter would be written by me to Mr Church than that which you will find inclosed herein & that such a letter is not written you may truly ascribe to yourself because I respect and esteem you. Be so kind to transmit with this letter your Advice of our new Arrangement & desire him to transfer the North American Land Company Shares agreeably to my request. You did not leave with me the Deed of Conveyance of the 20290 Acres of Land but I still have the Patents & will either send them to you or deliver them to any Person you please. I am Sincerely
Yrs
RM
